DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this office action, of which claims 1 is an independent claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikawa et al., US 20130103657 A1 (hereinafter “Ikawa”).
 
As to claim 1,
Ikawa teaches an efficient storage method for time-series data (Ikawa, para 0071, the data accumulation unit composed of data receiving unit and writing unit of time-series data), comprising the following steps: 
storing time-series data collected by each data sampler and static attribute data of its data sampler separately (Ikawa, Fig. 5, time-series data table store time-series data using data sources name); 
wherein when each time series is stored, based on a unique ID of each time series, storing corresponding time-series data (Ikawa, Fig. 5, time-series data tables displayed with time-series data stored with ID and timestampfor time-series data).
wherein when the static attribute data is stored, the static attribute data are stored in another database independently (Ikawa, Fig. 4, table store data source name and attributes information related to the data sources), wherein each data sampler saves one corresponding record in a database storing the static attribute data (Ikawa, Fig. 4).  

As to claim 2,
The method of claim 1, wherein the corresponding time-series data is stored by establishing an independent table, and the ID is used as a key value of the table (Ikawa, Fig. 5).  
As to claim 3,
The method of claim 1, wherein the corresponding time-series data are stored by a data node (Ikawa, Fig. 25, step S1355 to S1359).  
As to claim 4,
The method of claim 1, wherein the static attribute are stored by metadata node (Ikawa, Fig. 25, step S1355 to S1359).  
As to claim 5,
The method of claim 1, wherein a database of the metadata node has one row of records for each data sampler (Ikawa, para 0177, The index data 223 is composed of a plurality of nodes of time-series index (time-series index nodes), and has a tree structure of indexes (index tree).  See Fig. 6).  
As to claim 6,
The method of claim 5, wherein each row of records comprises a static attribute data of data sampler and information of data node corresponding to that data sampler (Ikawa, Fig. 6).  
As to claim 7,
The method of claim 4, wherein the static attribute data of the metadata node can be added, deleted and/or modified to support a query of various combination conditions (Ikawa, para 0151, it is also possible for the index generation unit 123 to reconfigure the index of time-series at arbitrary timing. In this case, a new time-series index can be reconfigured by deleting an old index stored in the time-series index table 220 at timing, for example, when an index update instruction has been received from the client PC 500, taking out all time-series data in the time-series data table 210, and conducting the index generation processing S1100).
  
As to claim 8,
The method of claim 1, wherein when data is stored, a corresponding metadata node is accessed according to the data sampler ID to obtain corresponding data node information (Ikawa, para 0152, in the case where there are a node A ("maximum value: 15," "minimum value: 8") and a node B ("maximum value: 18," "minimum value: 10") which have a division regular time interval of 10 minutes and which are adjacent to each other, a new node C ("maximum value: 18," "minimum value: 8") having a division regular time interval of 20 minutes can be created by linking the feature values of them. In other words, the index generation unit 123 links feature values in adjacent regular time intervals for the time series index having the hierarchical structure at arbitrary timing).  
As to claim 9,
The method of claim 1, wherein further comprising steps of aggregate query and calculation (Ikawa, para 0239, a system in the present embodiment includes one time-series data management device 100a (first management device) which accumulates time-series data and which retains a time-series data table 210, and a plurality of time-series data management devices 100b (100b1, . . . , 100bn) (second management devices) which retain time-series index tables 220b (220b1, . . . , 220bn) and which execute a search in response to a search request from a client PC), specifically as follows: 
1) an application calls a system API to provide query condition (Ikawa, para 0179, The index search unit 133 receives the search query 600 from the search receiving unit 131, takes out a search condition formula described in the search condition 640 in the search query 600 (S1351), calls the evaluation formula generation processing S1400 (see FIG. 14) in the evaluation formula generation unit 132, and receives an evaluation formula as an output (S1352)); 
2) a driver sends the query condition to a metadata node (Ikawa, para 0181, The index search unit 133 takes out one node (S1356) and makes a decision whether a feature value of the node complies with the evaluation formula (S1357). If the feature value does not comply (S1357, No), the index search unit 133 returns to S1356); 
3) the metadata node filters data samplers meeting the condition according to the query condition, and returns a data sampler ID and a corresponding data node information list to the driver (Ikawa, para 0185, The evaluation formula generation unit 132 receives the search condition formula described in the search condition 640 in the search query 600 from the index search unit 133 (S1401) and extracts a rule which matches the search condition formula from the evaluation formula generation rule table 143 (S1402). For example, in the case of the search condition formula in the example shown in FIG. 3, the rule having the rule ID=01 in FIG. 8 is extracted. The evaluation formula generation unit 132 extracts and generates a corresponding evaluation formula from the extracted rule (S1403) and finishes the evaluation formula generation processing S1400); 
4) the driver sends aggregation and calculation request to one or more data nodes (Ikawa, para 0152, in the case where there are a node A ("maximum value: 15," "minimum value: 8") and a node B ("maximum value: 18," "minimum value: 10") which have a division regular time interval of 10 minutes and which are adjacent to each other, a new node C ("maximum value: 18," "minimum value: 8") having a division regular time interval of 20 minutes can be created by linking the feature values of them. In other words, the index generation unit 123 links feature values in adjacent regular time intervals for the time series index having the hierarchical structure at arbitrary timing); 
5) the data node processes the time-series data of a data sampler to be processed, performs a first-step aggregation, and returns a result to the driver (Ikawa, para 0152, in the case where there are a node A ("maximum value: 15," "minimum value: 8") and a node B ("maximum value: 18," "minimum value: 10") which have a division regular time interval of 10 minutes and which are adjacent to each other, a new node C ("maximum value: 18," "minimum value: 8") having a division regular time interval of 20 minutes can be created by linking the feature values of them. In other words, the index generation unit 123 links feature values in adjacent regular time intervals for the time series index having the hierarchical structure at arbitrary timing with para 0181 for The index search unit 133 takes out one node (S1356) and makes a decision whether a feature value of the node complies with the evaluation formula (S1357). If the feature value does not comply (S1357, No), the index search unit 133 returns to S1356.); and 
6) after the driver receives a returned result from each data node, a second- step aggregation operation is performed, and the result is returned to the application (Ikawa, par 0099, A data pattern described by the search condition 640 is composed of an aggregation function formula and a condition decision formula. The aggregation function formula is an operation intended for all sensor values existing in the search range interval, and an arbitrary formula such as, for example, an average value (AVG), a maximum value (Max), a minimum value (Min), and a sum (Sum), can be used. With para 0238 for the search pattern of the time-series data 300 is diversified according to the client. For example, in the case where sale results of a certain product are accumulated, a client A belonging to a production control division searches sales patterns of immediately preceding several days in order to make a future production plan. On the other hand, a client B belonging to a management division searches sales patterns of immediately preceding several months to several years in order to make a future product plan).
  
As to claim 10,
The method of claim 9, wherein one SDK is provided by the driver for a system, the SDK is compiled with an application program, and for RESTful interface, the driver is one interface of the whole system for external service, and receives and processes HTTP requests (Ikawa, para 0066, The various kinds of processing of the time-series data management program 110 are implemented by execution of them in the processor 101. However, they can also be implemented as hardware by forming processing units which conduct various kinds of processing such as a data accumulation unit 120 and a data search unit 130 as integrated circuits. In the ensuing description of the present embodiment, each of the processing units implemented by execution of various programs in the processor 101 is regarded as a subject of each processing. See para 0080 and 0254).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art reference Hanaoka et al. (US 20130238619 A1) discloses a data processing system and a data processing device with which a search for data having a desired time-series data pattern is carried out quickly from among a large amount of stored time-series data. The data processing device generates feature information which indicates the features of received data, associates the feature information with said data which is held in a connected storage device and records the feature information in the storage device, and carries out a search in relation to the data held in the storage device, based on the feature information held in the storage device. Furthermore, the data processing device generates new feature information based on multiple items of said feature information.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



4/23/2022

/NARGIS SULTANA/Examiner, Art Unit 2164